The appeal in this case is from final decree in foreclosure suit.
We can see no useful purpose to be served by a discussion of the questions presented.
On the whole it appears that while interest was in default mortgagee agreed to accept certain bonds in a named amount in satisfaction of the mortgage debt if bonds should be delivered within a stated period. No additional consideration moved to the mortgagee as a basis for the agreement. The bonds were not forthcoming within the time named.
After it appeared that the bonds would not be forthcoming the mortgagee, by his attorney, notified the mortgagor that if interest were not promptly paid suit to foreclose would be instituted. The interest was not promptly paid but later another interest payment period arrived and interest again became in default. This default occurred August 10, 1934. Suit was instituted October 2, 1934.
We find no reversible error disclosed by the record.
The decree should be affirmed.
So ordered.
Affirmed.
ELLIS, P. J., and TERRELL, and BUFORD, J. J., concur.
WHITFIELD, C. J., and BROWN and DAVIS, J. J., concur in the opinion and judgment. *Page 87